Citation Nr: 1642186	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-01 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Whether new and material evidence has been received to reopen a claim seeking service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for a bilateral ankle disorder.  

5.  Entitlement to service connection for a bilateral foot disorder.

6.  Entitlement to service connection for a bilateral hip disorder.

7.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by: Jan Dils, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from August 1969 to September 1978.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the RO in Huntington, West Virginia, and from a January 2014 rating decision of the RO in Columbia, South Carolina.

In May 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2016).  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case and included a waiver of his right to have that evidence considered initially by the RO.  

Although the RO reopened the claim psychiatric claim and adjudicated the claim on the merits, the Board must first examine whether the evidence warrants reopening of the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted). 

The Board acknowledges that the Veteran has filed a Notice of Disagreement with a September 2014 rating decision denying service connection for hypertension and diabetes mellitus.  The RO has acknowledged this Notice of Disagreement and taken steps to initiate an appeal on those issues.  Accordingly, there is no further action necessary as contemplated in Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND below and is therein REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a September 2009 rating decision, the RO denied service connection for a nervous condition; at the time of that decision, the evidence did not substantiate any element necessary for service connection; since the September 2009 decision, the evidence received addresses the unestablished fact of a psychiatric diagnosis.  

2.  In an October 2009 rating decision, the RO denied service connection for a bilateral ankle disorder; at the time of that decision, the evidence did not substantiate any element necessary for service connection; since the October 2009 decision, the evidence received addresses the unestablished fact of nexus.  

3.  A current bilateral foot disorder, diagnosed as heel spurs, is related to service.  

4.  A current bilateral hip disorder is not related to service and is not related to, or permanently worsened by a service-connected disability; arthritis did not become manifest to a degree of 10 percent or more within one year of service separation.  

5.  The Veteran does not have a current bilateral ankle disorder.  

6.  A current bilateral knee disorder is not related to service and is not related to, or permanently worsened by a service-connected disability; arthritis did not become manifest to a degree of 10 percent or more within one year of service separation. 


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for a bilateral ankle disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2016).

3.  Bilateral heel spurs were incurred in peacetime service.  38 U.S.C.A. §§ 11101131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  A bilateral hip disorder was not incurred in service and is not proximately due to or a result of, or aggravated by, a service-connected disability; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The essential service connection criteria for a bilateral ankle disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  A bilateral knee disorder was not incurred in service and is not proximately due to or a result of a service-connected disability; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Applications to Reopen Service Connection

The RO initially denied a claim of entitlement to service connection for an acquired psychiatric disorder in a September 2009 rating decision, and a bilateral ankle disorder in an October 2009 rating decision.  Although notified of the RO's decisions and of his right to appeal, and although he initiated appeals as to other issues denied in those decisions, the Veteran did not initiate an appeal of the psychiatric or ankle denials.  

The September 2009 and October 2009 rating decisions constitute the last disallowances of those claims on any basis prior to the current applications to reopen.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Veteran requested to have the previously denied claim reopened in January 2013 and July 2013.  New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the September 2009 rating decision, the evidence established any Shedden element with respect to the psychiatric claim.  At the time of October 2009 rating decision, the evidence did not substantiate any Shedden element with respect to the ankle claim.  

Evidence received since those decisions addresses the unestablished fact of a current disability (element (1)) with respect to the psychiatric claim and the unestablished fact of nexus (element (3)) with respect to the ankle claim.  Accordingly, new and material evidence has been received and the Board concludes that reopening of both claims is warranted.  

Service Connection Claims-Merits Discussion

The Veteran is seeking service connection for disorders of the joints of the bilateral lower extremities on the basis that that such disorders were incurred directly in service as a result of multiple parachute landing falls.  There is also evidence suggesting a relationship between his service-connected back disability and the claimed lower extremity disorders.  

The law pertaining to service connection claims is set out above.  With respect to the presumption of service connection for certain chronic diseases, the Board notes that arthritis is included among the enumerated chronic diseases and is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

In order for hip arthritis to have become manifest to a degree of 10 percent on the basis of limited motion, there must be evidence to substantiate that (1) extension of the thigh is limited to 5 degrees, (2) flexion of the thigh is limited to 45 degrees, (3) abduction of the thigh is limited such that the legs cannot be crossed, or that (4) toe-out rotation of the thigh is limited beyond 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253 (2016).

In order for knee arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) flexion of the knee is limited to 45 degrees, or (2) that extension is limited to 10 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).

In order for ankle arthritis to have become manifest to a degree of 10 percent on the basis of limited motion, (1) there must be evidence to substantiate that motion of the ankle is limited to at least a moderate degree, or (2) there must be a diagnosis of arthritis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (2016).

Limitation of motion of the ankle is assigned a 10 percent rating for "moderate" limitation and a 20 percent rating for "marked" limitation. 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

The foot itself is not a joint, but does contain a group of minor joints, i.e., "the interphalangeal, metatarsal and tarsal joints."  See 38 C.F.R. § 4.45.  However, the rating schedule does not contemplate any compensable disability rating for limited motion of this group of minor joints.  See 38 C.F.R. § 4.71a.  The Board finds the recent holding of the United States Court of Appeals for Veterans' Claims (Veterans Court) in Sowers v. McDonald, No. 14-0217, 2016 WL 563055 (February 12, 2016) to offer persuasive guidance on this question.  While specifically addressing the assignment of a rating in accordance with 38 C.F.R. § 4.59, the Veterans Court held that the cited provision-which establishes entitlement assignment of at least the minimum compensable rating for a joint that is affected by painful motion-is limited by the diagnostic code(s) applicable to the specific disability, and where that diagnostic code does not provide for any compensable rating for limited motion of the joint, the provisions of 38 C.F.R. § 4.59 do not require or permit a compensable rating to be assigned.

In the context of the current claim, while VA regulations provide a definition of the joints of the foot as a group of minor joints, there is no diagnostic code governing limited motion of that group of joints.  Accordingly, the rating schedule does not provide a rating of 10 percent or more for the joints of the foot.  

The Board acknowledges that there are other diagnostic codes pertinent to disabilities of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  The Veteran is seeking service connection for heel spurs.  However, there is no presumption of service connection for heel spurs or any orthopedic disease of the feet except arthritis.  

Service treatment records reveal that on December 13, 1976, the Veteran was seen for complaint of pain in both heels, particularly with physical training or running.  An X-ray was ordered to rule-out a stress fracture; however, the report was negative.  The impression was a bruise. 

On May 16, 1977, the Veteran complained that he had been wearing new boots and had blisters on both feet.  The assessment was plantar warts. 

When examined at service separation on August 9, 1978, clinical findings for the lower extremities and feet were normal.  The Veteran was assigned a physical profile rating of L-1.  PULHES is the six categories into which a physical profile is divided.  The L stands for lower extremities.  This factor concerns the feet, legs, pelvic girdle, lower back musculature and lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The Veteran completed a report of medical history on which he indicated no history of, or current, trick or locked knee or foot trouble.  This is probative evidence that, to the extent he may have experienced symptoms in service, he was not experiencing symptoms, and he did not believe he had a disorder of hips, knees, ankles, or foot at service separation.  

After service, there is no complaint of or treatment for disorders of the hips, knees, ankles, or feet for approximately 25 years.  There is no assertion of lower extremity disabilities incurred in service until the July 2009 claim.  The Veteran filed a service connection claim soon after service separation, but only reported hernia residuals, and did not mention any other injuries or disorders.  

A January 6, 2003, VA Podiatry Note reveals complaint of numbness and burning sensations in both feet.  Pertinent diagnoses included diabetes mellitus and peripheral neuropathy.  However, musculoskeletal examination was within normal limits bilaterally (VBMS record 07/31/2009). 

A May 23, 2006, VA Emergency Department Note reveals the Veteran's complaint that he slipped and fell "yesterday" in the bath and twisted his right ankle.  He reported pain and swelling and that he could not walk.  The impression was a sprain (VBMS record 07/31/2009).  

A November 14, 2008, VA Bone Imaging Report reveals that uptake on both knees, ankles, and feet was most suggestive of degenerative changes (VBMS record 07/31/2009).

In correspondence received in July 2009, the Veteran contended that his knee and ankle disorders began in 1978.  When asked when he was first treated, he responded from 1970 to 1977.

The report of a VA examination in September 2009 reveals the examiner's review of complaints regarding the feet in 1972, both of which were characterized as minor and did not require follow up treatment in his last 4 years of service.  There were no documented treatments for his knees or ankles.  He indicated that he was in the Special Forces for most of his military service.  He did jump training early on and said that he did over 300 jumps.  He could not recall any specific injury to his feet or any specific treatment for any foot injuries related to his jumps.  He has had diabetes for many years and has had symptoms of neuropathy of his feet since 2003.  X-rays showed bilateral heel spurs.  He was unsure when his knee pain started.  He had arthroscopic surgery on the left knee in 1988.  He was not sure what the surgery was for on the left knee.  He has pain around the knees at night.  He has knee pain during the day that is not as severe as the night pain.  X-rays showed arthritis changes.  He was unsure when his ankle pain started.  He says that he has had pain in the ankles for years.  He says that he has many bad landings during the military.  He did not have any specific injury to the either ankle that was treated that he could recall.  He says that he has pain around the ankle areas and it is worse on the left.  

The examiner provided an opinion that there is no condition present that would not be attributable just to the natural process of aging.  The minimal medial compartment of the knees is the typical findings of osteoarthritis.  The minimal findings noted on his X-rays would be expected by age 60.  There is no finding on his examination that to the examiner by his experience would be out of the ordinary for his age.  The review of his military service medical records did not show any significant injury to either knee.  He reported a surgery on the left knee following his military service but there is no record of it in his claims file.  

A September 28, 2009, X-ray of the knees reveals bilateral arthritic changes.  A September 28, 2009, X-ray of the feet and ankles reveals bilateral heel spurs, but no fractures or dislocations.  Ankle mortises were preserved (VBMS record 10/22/2009).  

An October 13, 2010, Addendum reveals X-rays of the knees and feet were "OK"  (VBMS record 01/12/2015).

A September 9, 2011, VA Primary Care Note reveals complaint of left plantar foot pain (VBMS record 01/12/2015).

An April 20, 2012, VA Primary Care Note reveals complaint of 2 weeks right knee pain.  He noted that it was so painful he could not walk.  There was no known injury to the knee.  An April 20, 2012, X-ray reveals degenerative narrowing of the patellofemoral articulation and slight progressive narrowing of the medial knee joint compartment with no acute findings (Virtual VA 11/08/2012).  

A May 30, 2012, VA Physical Therapy Consult reveals X-rays of the left knee showing degenerative narrowing of the patellofemoral articulation with slight progressive narrowing of the medial knee joint compartment (VBMS record 01/12/2015).  

An October 29, 2012, VA Emergency Department Note reveals the Veteran collapsed when his knee gave out on him.  X-rays revealed degenerative joint disease (VBMS record 01/12/2015).  

A June 4, 2013, VA Orthopedic Surgery Consult reveals treatment for a comminuted fracture of the left fibular head (VBMS record 01/12/2015).  

A June 4, 2013, VA Internal Medicine Note reveals the Veteran was "touchy" all over and a gentle tap in the hips and legs caused severe pain (VBMS record 01/12/2015).  

A November 5, 2013, VA Orthopedic Surgery Note reveals X-ray findings of a well-healed spiral fracture of the left proximal fibula.  Both knees were stable to varus and valgus stress.  Findings for posterior and anterior drawer were negative.  Standing X-rays in 2012 showed moderate degenerative joint disease bilaterally (VBMS record 01/12/2015).  

A March 28, 2014, X-ray of the hips reveals no acute findings and stable degenerative changes (VBMS record 01/12/2015). 

A May 21, 2014, VA Primary Care Note reveals complaint of pain in the ankles and hips.  The assessment was a rule out diagnosis of degenerative joint disease versus peripheral neuropathy.  The Veteran also reported knee pain and a recent fracture in his fibula due to a collapse event (VBMS record 01/12/2015).  

A March 28, 2014, VA Primary Care Note reveals the Veteran's request that the physician write a letter relating his hip and ankle pain to his back disability (VBMS record 01/12/2015).  

A March 28, 2014, VA Administrative Note prepared by a VA staff physician opined that that Veteran's chronic back pain can affect his posture and affect his hip and ankle adversely, which subsequently results in the aggravation of his ankle and hip joint pain (VBMS record 01/12/2015).

A March 4, 2015, VA ER Note reveals the Veteran got light-headed in the shower and fell onto his left hip.  The diagnosis was a contusion (Virtual VA 08/03/2015).  

The report of a VA examination in July 2015 reveals a diagnosis of bilateral hip arthritis and an opinion against any relationship to service.  Regarding the assertion of having made 300 parachute jumps in his 8 years of military service, the examiner concluded that this is improbable as that means he would have had a parachute drop every 10 days, and most units jump once a month at a maximum and once a quarter at a minimum.  That said, traumatic arthritis should have appeared within 3 years of an injury.  This Veteran does not complain specifically of hip pain, and did not have back pain until 10 years, as stated by his history.  X-ray evidence of hip arthritis did not appear until 2010.

A June 6, 2016, VA Orthopedic Consult reveals X-ray findings confirming Kellgren-Lawrence Grade 2-3 changes to the medial compartments of the knees and patellofemoral osteophytes.  An MRI of the left knee revealed degenerative joint disease of the medial compartment with subchondral sclerosis, moderate extrusion of the medial menisci, some tearing of the anterior-collateral ligament and a complex tear of the posterior horn of the medial meniscus (VBMS record 07/11/2016).

A private opinion dated June 29, 2016, signed by J. Dauphin, MD, is that it is as likely as not that his current difficulties with the feet, ankles, and knees are related to his military service, based on the fact that he was a paratrooper and did frequent jumps with many bad landings.  He is over 300 jumps, and in this situation, then the likelihood of late onset joint difficulties is very high.  I would, therefore, say, as likely it is as not that his current difficulties of the knees, feet, and ankles are secondary to his military service.  

The Board notes initially that the service personnel records clearly support his assertion that he made parachute landings during service.  The Board acknowledges the statements of the July 2015 VA examiner which doubted the number of jumps put forth by the Veteran.  However, even that examiner did not conclude that there were no jumps.  The Board finds that the actual number of jumps is not material to the service connection claims as the Board has no evidentiary basis to conclude that a specific number of jumps would be necessary to support a service connection claim.  Accordingly, the Board finds that the evidence substantiates activities in service which may have resulted in injury to the lower extremities.  

Regarding the conflict in opinions, the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

With respect to the feet, the Veteran was also treated in service for foot complaints, specifically pain in the heels.  This raises the evidence in favor of a foot injury in service to the point of relative equipoise with the evidence against.  

The Veteran is currently diagnosed with bilateral heel spurs.  While the evidence as to etiology of heel spurs is in conflict, the Board finds the June 2016 opinion of Dr. Dauphin to be persuasive on the question of the claimed foot disorder.  That opinion accurately reflects the evidence pertinent to service and the presentation of symptoms after service.  The September 2009 VA opinion inaccurately characterizes the treatment in service as occurring in 1972.  Service treatment records reflect the episodes of treatment for foot complaints occurred in 1976.  Moreover, the VA examiner did not discuss the fact that the injuries in service specifically involved the heels-the same anatomic location as the current diagnosis of heel spurs.  In this instance, the Board finds that the evidence in favor of a relationship between current heel spurs and service has attained relative equipoise with the evidence against the claim.  With resolution of all reasonable doubt in favor of the claim, the Board concludes that service connection for bilateral heel spurs is warranted.  

Turning to the hips, the Veteran had no distinct hip injury in service and had no hip disorder at service separation.  With reference to the criteria set out above, the Board finds that there was no manifestation of hip arthritis to a degree of 10 percent or more within one year of service separation.  Moreover, there is no medical opinion that purports to relate a bilateral hip disorder to service.  While the report of Dr. Dauphin notes that the Veteran has hip pain, the opinion addresses only his feet, ankles, knees, and spine.  To the extent Dr. Dauphine implies that the hip complaints are a component of his spine disability, in other words, associated neurologic abnormalities, service connection is not the appropriate disposition of such a claim.  Rather, the Veteran should seek evaluation of his service-connected spine disability, to include assignment of a separate rating for neurologic abnormalities.  

The only medical opinion addressing direct incurrence of the diagnosed stable degenerative changes of the hips is the July 2015 VA examination report, which finds against service incurrence and reasons that, if the current diagnosis represents traumatic arthritis, it should have been seen well prior (within 3 years) of the injury.  Here, the first X-ray confirmation of arthritis came decades after service.  

The Board acknowledges the March 2014 statement of a VA clinician that chronic back pain "can" affect posture and the hip adversely and result in aggravation of hip pain.  However, this does not purport to relate the causation or aggravation of an actual hip disability, such as is diagnosed here, to a service-connected disability.  It addresses aggravation of pain, which is a symptom, not a diagnosis.  Moreover, it is inconclusively worded.  The term "can" is the equivalent of the word "may" as cited by the Veterans Court in Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The Veterans Court found that such terminology is too speculative to establish an etiologic relationship.  It simply states that such a relationship is not impossible.

The Board has considered the Veteran's assertions that his hip arthritis is related to service.  Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2)

The Board finds that relating remote post-service incurrence of arthritis to service or to a service-connected disability is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377) but is inherently medical in nature.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed bilateral hip arthritis and service or his service-connected disabilities.  

In sum, the Board finds that a current bilateral hip disorder is not related to service and is not related to, or permanently worsened by a service-connected disability.  The Board therefore concludes that service connection for a bilateral hip disorder is not warranted.  

Turning to the claimed ankle disorder, the evidence does not substantiate a current diagnosis.  While bone imaging in November 2008 was characterized as "suggestive" of degenerative changes, X-rays of the feet and ankles in September 2009 showed only heel spurs and did not confirm any ankle pathology.  The opinion of Dr. Dauphin references ankle "difficulties."  This is not a diagnosis.  

While the Veteran's statements are competent evidence that he experiences pain in his ankles, they do not constitute competent evidence of a diagnosis or current disability regarding the ankles.  The Board acknowledges the Veteran's competent statements of continued pain since service; however, pain, in and of itself, is not a disability for which service connection can be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1995).  Despite several evaluations and submission of an examination by his own physician, the evidence still does not substantiate a diagnosis pertaining to the ankles.  The Veterans Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With respect to the knees, the Veteran had no distinct knee injury in service and had no knee disorder at service separation.  With reference to the criteria set out above, the Board finds that there was no manifestation of knee arthritis to a degree of 10 percent or more within one year of service separation.  

Moreover, the Veteran has had several knee injuries during the years after service, including one that reportedly resulted in surgery in 1988.  The Board finds the opinion of the VA examiner in September 2009 to be more persuasive than that of Dr. Dauphin with respect to nexus.  At the time of the VA examination, the evidence did not demonstrate degenerative changes beyond that which would be expected for a person of the Veteran's age at that time.  Subsequently, the Veteran has incurred additional knee injuries.  However, it is notable that the June 2016 opinion of Dr. Dauphin makes no reference to post-service injuries but relates all of his current "difficulties" of the knee to the jumps in service more than 25 years ago.  Such an assertion requires explanation which is not provided.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

With respect to the Veteran's lay assertions, the Board finds that relating remote post-service incurrence of arthritis of the knees to service or to a service-connected disability is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377) but is inherently medical in nature.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed bilateral knee arthritis and service or his service-connected disabilities.  

In sum, the Board finds that the Veteran's current bilateral knee disorder is not related to service and is not related to or aggravated by a service-connected disability.  Accordingly, the Board concludes that service connection for a bilateral knee disorder is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

As the Board is granting service connection for bilateral heel spurs the claim is substantiated and there are no further duties to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the other claims, VA's duty to notify was satisfied by letters in July 2009 and September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the hip and knee claims, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that the VA opinions address direct service connection and do not address the potential for secondary causation or aggravation of hip and knee disorders.  However, the Board finds that a VA opinion on secondary service connection is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, the Board finds that the evidence of secondary causation or aggravation does not rise to the level that would warrant a medical opinion.  The Veteran has primarily contended that disorders of the hips and knees are directly related to service.  The opinion of Dr. Dauphin addresses direct service connection.  As noted above, the March 2014 statement of a VA treatment provider does not actually purport to relate a hip or knee diagnosis to a service-connected disability, but refers to aggravation of symptoms, i.e., pain, due to bad posture.  This does not meet even the low threshold of McLendon which refers to evidence that a current "disability" may be related to service or to a service-connected disability.  Accordingly, the Board finds that referral for a VA medical opinion is not warranted. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.




CONTINUED ON NEXT PAGE-ORDER


ORDER

Reopening of service connection for an acquired psychiatric disorder is granted.  

Reopening of service connection for a bilateral ankle disorder is granted.  

Service connection for bilateral heel spurs is granted. 

Service connection for a bilateral hip disorder is denied. 

Service connection for a bilateral ankle disorder is denied. 

Service connection for a bilateral knee disorder is denied. 


REMAND

The record contains medical opinions addressing direct service incurrence of an acquired psychiatric disorder.  However, the Veteran has long argued that his service-connected disabilities either caused his depression or aggravated his depression.  Moreover, the Board finds that there is other evidence which at least suggests the possibility of secondary causation or aggravation.  

A July 2015 VA examination includes a medical opinion against a nexus between a current psychiatric disorder and service, but notes that the causes of current psychiatric problems include chronic pain, as well as erectile dysfunction and financial problems.  

A November 10, 2010, VA Primary Care Note reveals Veteran reports that he is very frustrated with his medical situation and this is very stressful to him.  The Veteran was described as very preoccupied about his medical issues (VBMS record 01/12/2015).  

The Board finds that the suggestion of a contributory role in the medical evidence between the Veteran's service-connected disabilities and either causation or aggravation of his psychiatric disorder, in combination with the Veteran's assertions regarding secondary causation or aggravation, necessitate a medical opinion directly addressing this theory of etiology.  Currently of record are a private medical opinion and a VA opinion which are limited to direct service connection.  

Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Schedule an appropriate VA examination to determine whether any current psychiatric/mental disorder is caused or aggravated by the chronic pain and debility associated with his service-connected disabilities of degenerative disease affecting the thoracolumbar spine, cervical spine, and both shoulders.  The relevant documents in the claims file should be made available to the VA examiner.

The VA examiner is requested to offer an opinion as to the following: 

 a) Whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current acquired psychiatric disorder is proximately due or the result of symptoms of pain or other debility associated with his service-connected disabilities? Why or why not? 

b) If the answer to the above question is in the negative, whether any it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any increase in serverity (permanent worsening beyond natural progress of the disease) of any current acquired psychiatric disorder is proximately due to or the result of the symptoms of pain or other debility associated with his a service-connected disability? Why or why not?  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


